United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
J.L., Appellant
)
)
and
)
)
DEPARTMENT OF THE ARMY,
)
INSTALLATION MANAGEMENT
)
COMMAND, JB Lewis-McChord, WA, Employer )
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0828
Issued: August 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On March 3, 2015 appellant timely appealed a December 15, 2014 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from May 16, 2014, the date of the most recent merit decision, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly found that appellant abandoned his request for a
hearing.
FACTUAL HISTORY
On June 16, 2011 appellant, then a 65-year-old utility systems repairer caught his right
hand between the railing and a post and hyperextended his left shoulder in the performance of
duty. He stopped work on that date.
1

5 U.S.C. §§ 8101-8193.

OWCP accepted the claim for sprain of left shoulder and upper arm, rotator cuff left;
sacroiilitis; localized primary osteoarthritis, shoulder region left; spinal stenosis lumbar region;
and lumbosacral radiculitis. Appellant underwent authorized arthroscopic left shoulder surgery
on September 21, 2011 and an L3-L4 laminectomy on April 9, 2012.2 He received compensation
benefits.
By decision dated May 16, 2014, OWCP terminated appellant’s wage-loss compensation
effective that date because it found that he had no residual disability related to his work injury.
On May 22, 2014 appellant timely requested a hearing.
In an August 27, 2014 letter, OWCP notified him that a hearing was scheduled for
October 22, 2014 at 2:30 p.m. local time. The record reflects that the notice was mailed to his
address of record. However, the record reflects that later the notice was returned on
September 15, 2014 for postage. There is no indication that the notification was resent.
Appellant did not appear at the appointed time for the scheduled hearing.
By decision dated December 15, 2014, OWCP found that appellant abandoned his
requested hearing. The decision noted that the hearing was scheduled for October 22, 2014, but
appellant failed to appear as instructed. The decision also found that there was no indication that
appellant contacted OWCP either prior or subsequent to the scheduled hearing to explain his
failure to participate.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.3 Unless
otherwise directed in writing by the claimant, the hearing representative will mail a notice of the
time and place of the hearing to the claimant and any representative at least 30 days before the
scheduled date.4
A claimant who fails to appear at a scheduled hearing may request in writing within 10
days after the date set for the hearing that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the
claimant to appear at the second scheduled hearing without good cause shown, shall constitute
abandonment of the request for a hearing. Where good cause is shown for failure to appear at
the second scheduled hearing, review of the matter will proceed as a review of the written

2

Appellant had a separate Claim No. xxxxxx671 and he underwent a right rotator cuff repair in February 2004.

3

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

4

Id. at § 10.617(b).

2

record.5 Where it has been determined that a claimant has abandoned his or her request for a
hearing, OWCP’s Branch of Hearings and Review will issue a formal decision.6
OWCP has the burden of proving that it mailed a notice of a scheduled hearing to a
claimant.7 Under the mailbox rule, it is presumed, in the absence of evidence to the contrary,
that a notice mailed to an individual in the ordinary course of business was received by that
individual. This presumption arises when it appears from the record that the notice was properly
addressed and duly mailed.8 However, as a rebuttable presumption, receipt will not be assumed
when there is evidence of nondelivery.9
ANALYSIS
By decision dated May 16, 2014, OWCP terminated appellant’s wage-loss compensation
effective that date. On May 22, 2014 appellant timely requested a hearing.
In an August 27, 2014 letter, OWCP notified him that a hearing was scheduled for
October 22, 2014 at 2:30 p.m. local time. It mailed the notice to appellant’s address of record.
However, on September 15, 2014, the notice was returned to OWCP by the postal service and
there is no indication that the notification was resent to appellant. The record demonstrates that
he did not receive the notice of hearing because the notice was returned to OWCP. Obviously
the mailbox presumption does not apply. OWCP regulations contemplate that a notice of
hearing shall be in writing and that it will be mailed at least 30 days before the scheduled
hearing.10 Therefore, appellant’s failure to appear for the scheduled hearing did not constitute
abandonment of his hearing request as he did not receive notification of the hearing.
On appeal, appellant contends that he did not receive notice of the scheduled hearing. As
explained, the Board finds that OWCP did not properly find that appellant abandoned his request
for a hearing. Appellant also argued the merits of his claim; however, the only issue before the
Board is the issue regarding the hearing request and whether OWCP properly found that
appellant abandoned his request for a hearing.
CONCLUSION
The Board finds that OWCP did not provide proper notice to appellant of the hearing
scheduled for October 22, 2014. The Board finds that OWCP improperly found that he
5

Id. at § 10.622(f).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(g) (October 2011).
7

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

8

Michelle Lagana, 52 ECAB 187 (2000).

9

E.C., Docket No. 11-510 (issued September 8, 2011); C.O., Docket No. 10-1796 (issued March 23, 2011); M.U.,
Docket No. 09-526 (issued September 14, 2009).
10

See supra note 4; C.O., id.

3

abandoned his request for a hearing. The case must be remanded to OWCP for a hearing to be
scheduled before an OWCP hearing representative with proper notice provided to all parties.
ORDER
IT IS HEREBY ORDERED THAT the December 15, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision.
Issued: August 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

